Citation Nr: 0719120	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's claim of 
entitlement to TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned Acting 
Veterans Law Judge.  The veteran's testimony on that occasion 
has been transcribed and associated with his claim's file.

At the September 2006 hearing, the veteran raised the issue 
of entitlement to service connection for painful and tender 
scars as a result of surgery for his service connected 
lobectomy.  This issue is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was afforded a VA compensation and pension 
examination in May 2003.  In addressing whether the veteran 
was employable, the VA examiner opined that the veteran was 
not employable due to a non-service connected lumbar spine 
condition.  The VA examiner also noted that, with respect to 
the veteran's service-connected lung disability, the examiner 
needed to review pulmonary function studies in order to give 
a further opinion about the veteran's employment ability.  In 
a May 2003 addendum to the May 2003 examination report, the 
VA examiner discussed the results of the veteran's pulmonary 
function studies, but gave no opinion regarding whether the 
veteran's service-connected lung condition rendered the 
veteran unemployable.

Also, in a November 2004 statement, the veteran's 
representative indicated that it was likely that the 
veteran's lung disability had been getting worse since the 
May 2003 VA examination.

Thus, the instant case must be remanded for a new VA 
respiratory examination in order to obtain an opinion as to 
whether, based on examination of the veteran, the May 2003 
examination results, and the entire record, the veteran's 
service-connected lung condition currently results in an 
inability to secure or follow a substantially gainful 
occupation.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
respiratory examination by an examiner 
with the appropriate expertise in order 
to determine the current severity of 
his service-connected bronchiectasis 
with left lower lobectomy, to include 
whether or not this disability results 
in unemployability.  All indicated 
tests and studies should be conducted.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Based on the examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
service-connected bronchiectasis with 
left lower lobectomy currently results 
in an inability to secure or follow a 
substantially gainful occupation.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



